EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 14-20. (Cancelled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Abovitz et al. (U.S. PG-Pub No. 2015/0234477; hereinafter – “Abovitz”), teaches a display apparatus for displaying a color image, the display apparatus comprising:
a lens (82, 102) (See e.g. Figs. 1, 5, 15, and 16; Paragraphs 0112-0114, 0257,0263, and 0269);
a temple with a first end and a second end (See e.g. Figs. 16 and 19; Paragraphs 0257, 0263, and 0269);
an optical image generator (104) including a microdisplay (8, 602a-602e) including a plurality of display panels disposed towards the first end of the temple and a plurality of mirrors (2a-2d), wherein the display panels are laid in parallel to each other on a substrate, the display panels are caused to display a plurality of colored images captured respectively by the mirrors (See e.g. Figs. 5-6; Paragraphs 0140 and 0155-0160);
a light waveguide (1), integrated onto the lens (See e.g. Figs. 1, 5, 6, 15, and 16; Paragraphs 0112-0114, 0257, 0263, and 0269);

Abovitz fails to explicitly disclose a plurality of display panels and a plurality of mirrors, each of the mirrors disposed above one of the display panels, wherein the display panels are laid in parallel to each other on a substrate, the display panels are caused to display a plurality of monochromatic images with identical content, the monochromatic images are in different colors and captured respectively by the mirrors.
However, Trail teaches a display apparatus comprising an optical image generator including a microdisplay (400) including a plurality of display panels and a plurality of mirrors (404, 712, 704B, 706B, 720A, 720B, 720C), each of the mirrors corresponding to one of the display panels, wherein the display panels (402A, 402B, 402C) are laid in parallel to each other on a substrate, the display panels are caused to display a plurality of monochromatic images with identical content, the monochromatic images are in different colors and captured respectively by the mirrors (See e.g. Figs. 1-5, 7, and 9-14; Paragraphs 0040-0042, 0055, 0066-0067, 0087, 0089, 0095-0097, 0099, and 0101) to “provide for NEDs that are smaller and lighter than conventional NEDs, while still having a large eyebox or eyeboxes and a large FOV” and “to provide for less bulky, higher-resolution, and brighter near-eye displays” (Paragraph 0041).
Abovitz and Trail fail to explicitly disclose that the plurality of mirrors are each disposed above one of the display panels.
However, Tohara teaches an image display apparatus comprising an optical image generator including a microdisplay having a plurality of display panels (20, 21, 22) and a plurality of mirrors (24), each of the mirrors disposed above one of the display panels, wherein the display panels are laid in 
Nevertheless, each of Abovitz, Trail, and Tohara fails to teach or reasonably suggest that each of the mirrors is disposed diagonally above one of the display panels and that the monochromatic images are in different colors, captured and turned respectively by the mirrors towards the focusing mechanism. Moreover, given the structure of Abovitz and Trail, with the focusing mechanism being prior to the mirrors, such a structure would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “an optical image generator including a microdisplay including a plurality of display panels disposed at the first end of the temple and a plurality of mirrors, each of the mirrors disposed diagonally above one of the display panels, wherein the display panels are laid in parallel to each other on a substrate, the display panels display a plurality of monochromatic images with identical content, the monochromatic images are in different colors, captured and turned respectively by the mirrors towards the focusing mechanism.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896